DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/24/2020 has been entered.
Amended claims 76-82, 86-91 and new claims 92-97 are pending in the present application.
Newly submitted claims 95-97 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claims 95-97 are directed to a method comprising the further step of administering a population of doubly inactivated human T-cells to a patient, which belongs to the Invention of Group III, drawn to a method for treating a patient comprising administering into said patient a population of modified T cells, in the Restriction Requirement dated 10/09/2014.  Moreover, it is noting that new claims 95-97 are improper dependent on independent claim 89 which is directed to a method for generating a population of doubly-inactivated primary human T-cells (Invention of Group I in the .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 95-97 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant elected previously the species TCRalpha and CD52 as first gene and second gene, respectively.
Accordingly, amended claims 76-82 and 86-94 are examined on the merits herein.

Response to Amendment
The 103(a) rejections based on Cooper et al (US 2014/0349402) in view of Arthaud (US 2007/0286857), Gregory et al (US 2013/0196373), Fahrenkrug et al (US 2012/022143); and evidenced by GenBank Accession No. X02883.1 and Kaplan et al (WO2010/132697) as set forth in the Final rejection dated 08/06/2019 were withdrawn upon further consideration and in light of the 1.132 Declaration of Dr. Laurent Poirot filed on 12/24/2020. 

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Amended claims 76-82 and 86-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a new ground of rejection.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
Claims 76-82 and 86-88 encompass a method for generating a population of doubly-inactivated primary human T-cells for immunotherapy comprising: (i) providing in any amount (e.g., 102 cells, 103 cells, 104 cells, 105 cells, 106 cells or more) from a single donor; (ii) co-electroporating into said primary human T cells: (a) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a first TALE-nuclease that cleaves at any site within a T-cell receptor alpha (TCRα) sequence as long as the TCRα sequence comprises SEQ ID NO: 37 (49-nucleotide sequence), and (b) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a second TALE-nuclease that cleaves at any site within a CD52 sequence as long as the CD52 sequence comprises SEQ ID NO: 40 (49-nucleotide sequence), to generate a population of transfected human T cells comprising doubling inactivated human T-cells having both TCRα and CD52 genes inactivated; and expanding the population of doubly inactivated human T-cells; whereby a population of doubly inactivated human T cells sufficient for infusing into an individual for immunotherapy treatment is generated.
Claims 89-94 encompass a method for generating a population of doubly-inactivated primary human T-cells for immunotherapy comprising: (i) providing primary human T cells in any amount (e.g., 102 cells, 103 cells, 104 cells, 105 cells, 106 cells or more) from a single donor; (ii) co-electroporating into said primary human T cells: (a) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a first TALE-nuclease that cleaves at any site within a T-cell receptor alpha (TCRα) gene (elected species), and (b) two different RNAs each encoding one half TALE-nuclease, wherein the two half TALE-nucleases dimerize to form a second TALE-nuclease that cleaves at any site within a CD52 gene (elected species), to generate, prior to expansion, a population of transfected human T cells comprising at least 104 (e.g., 105, 106 or more; see dependent claims 90-91) doubling inactivated human T-cells having both TCRα and CD52 genes inactivated for infusing into an individual for immunotherapy treatment.  Assuming with a starting primary human T cell population of 104 cells used for co-electroporation, the combination of the first and second TALE-nucleases in the claimed method would mediate 100%, 1000% or 10,000% efficiency for generating 104, 105, or 106 of doubling inactivated human T-cells having both TCRα and CD52 genes inactivated, respectively, prior to expansion as encompassed by the instant claims.
Apart from disclosing a single example in which pre-activated 5x106 human T lymphocytes were co-electroporated with mRNAs having SEQ ID Nos 49-50 encoding the two half TALE-nucleases that target and cleave a site within SEQ ID NO: 37 of the TCRα gene, and mRNAs having SEQ ID Nos. 55-56 encoding the two half TALE-nucleases that target and cleave a site within SEQ ID NO: 40 of the CD52 gene to generate a population of transfected human T cells comprising 15.5% doubly-inactivated human T-cells having both CD52 and TCRα genes inactivated (see at least section titled “Activity of CD52-TALE-nuclease, TRBC-TALE-nuclease and TRAC-TALE-nuclease in primary T lymphocytes" on page 58; Tables 5 and 8); the instant specification failed to describe other first TALE nuclease cleaving the TCRα gene and other second TALE nuclease cleaving the CD52 gene in primary human T cells to generate prior to expansion and/or after expansion of a population of transfected human T cells having both TCRα and CD52 genes inactivated that is sufficient for infusion into an individual in need of immunotherapy treatment with a starting primary human T cell population of 5x106 cells, let alone for any starting amount of primary human T cells 4 doubly inactivated cells being generated, using any starting amount of primary human T-cells as encompassed broadly by the instant claims?  As indicated in the 1.132 Declaration of Dr. Laurent Poirot filed on 12/24/2020 that at the effective filing date of the present application (05/25/2012), it was not possible to predict whether a population of doubly-inactivated human T-cells sufficient for infusing into an individual for immunotherapy treatment could be generated (paragraph 8), and that no one had used TALE-nucleases in primary human T cells to generate double negative primary human T cells (paragraphs 29-30) which would require four large coding sequences encoding the four large TALEN polypeptides which stability and susceptibility to protease degradation in T cells were unknown (paragraphs 40-46).  Dr. Poirot also noted that transfection was known to cause apoptosis in primary T cells and that the addition of multiple TALENs might aggravate the propensity for apoptosis in primary T cells due to the fact that cleavage of chromosomes in multiple sites throughout the genome via offsite cleavages by TALENs might lead to genomic damage resulting in non-viable cells (paragraphs 59-62).  Additionally, according to another 1.132 Declaration of 15.5% doubly-inactivated human T cells having both first and second genes inactivated from the co-electroporation step is a critical level that allows expansion of the population of doubly inactivated human T cells to obtain a sufficient number of cells for the infusion of the T cells into an individual for immunotherapy (paragraphs 38-39); and that the 15.5% double inactivation level was “high” and “unexpected” at the effective filing date of the present application as evidenced by the statement “In my opinion, the generation of this level of double negative T cells was unexpected before we made this invention” (paragraph 14).  Please note that the instant claims encompass the use of a first TALE-nuclease that cleaves a TCRα gene/sequence and a second TALE-nuclease that cleaves a CD52 gene/sequence to generate a population of doubly inactivated human T cells having both TCRα and CD52 genes inactivated at a level well in excess of 15.5% efficiency, such as 100%, 1000% or 10,000% efficiency for generating 104, 105, or 106 of doubling inactivated human T-cells having both TCRα and CD52 genes inactivated, respectively, prior to expansion with a starting primary human T cells of 104 cells.  At the effective filing date of the present application (05/25/2012), Fahrenkrug et al (US 2012/022143) also stated “One of the barriers to making TALEN-modified livestock is that the efficiency of making a modification to an animal cell is only a few percent with conventional best practices” (top of paragraph 35), and “Another barrier to using TALENs to modify livestock is that TALEN-mediated modification of DNA in primary cells is difficult because the cells are unstable.  Indeed, it is shown herein that frequency of TALEN-modified cells decreases significantly overtime in the absence of enrichment or selection methods.  Without being bound to a particular theory, it is theorized that DNA cleavage at non-intended sites can compromise the stability of the cell by inducing apoptosis or disabling non-target genes” (paragraph 36).  It is also interesting to note that mRNAs encoding TALE-nucleases cleaving GR genomic sequences at different target sequences within the same gene (e.g., GRex2, GRex3T2, GRex5T3) generated different percentages of “single” targeted mutagenesis ranging widely from 0.04% to 26.2% in primary T cells (see at least Tables 1 and 4 in the specification).  Moreover, while mRNAs encoding TALEN TRAC_T01 (SEQ ID Nos. 49-50) generated 44.8% single inactivated TCRα-negative T cells and mRNAs encoding TALEN CD52_T02 (SEQ ID Nos. 53-54) generated 49.2% single inactivated CD52-negative T cells; co-electroporating mRNAs encoding these two-half TALENs generated drastically the much lower 15.5% of CD52/TCRα double negative T cells (Table 8).  Since the prior art at the effective filing date of the present application (05/25/2012) failed to provide sufficient written description for any combination of first and second TALE nucleases cleaving the TCRα and CD52 genes in primary human T-cells to generate a population of doubly inactivated human T cells having both TCRα and CD52 genes inactivated that is sufficient prior and/or after expansion for infusion into an individual in need of immunotherapy as evidenced at least by the teachings of Cooper et al (US 2014/0349402), Gregory et al (US 2013/0196373), Gregory et al (US 2011/03031073) and Fahrenkrug et al (US 2012/022143); it is incumbent upon the instant specification to do so.  Furthermore, the instant specification also fails to provide and describe at least a representative number of species for a broad genus of RNAs encoding the first TALE-nuclease that cleaves TCRα gene and the second TALE-nuclease that cleaves CD52 gene to generate a population of doubly inactivated primary human T cells having both TCRα and CD52 genes inactivated for infusing into an individual in need of immunotherapy in the methods as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision at least a representative number of species for a broad genus of RNAs encoding the first TALE-nuclease that cleaves TCRα gene and the second TALE-nuclease that cleaves CD52 gene to generate a population of doubly inactivated primary human T cells having both TCRα and CD52 genes inactivated for infusing into an individual in need of immunotherapy in the methods as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633